The opinion of the court was delivered by
Horton, C. J.:
It is claimed in this case that the evidence does not sustain the verdict and judgment, and that the court committed error in giving and refusing instructions. As the record does not purport to contain all the evidence produced on the trial, or all of the instructions given or refused, we cannot consider the questions attempted to be raised. The record is imperfect. One,or two of the instructions of the court contained in the record state certain matters of law incorrectly, but whether they were in any way qualified or limited by other instructions, we cannot tell. From the record, we cannot say that these instructions were sufficiently mate*763rial and prejudicial to cause a reversal of the judgment. All the presumptions are in favor of the judgment, and therefore, in the condition of the record, the judgment will be affirmed.. (Wilson v. Fuller, 9 Kas. 176; Bartlett v. Feeney, 11 Kas. 593; Marshall v. Shibley, 11 Kas. 114.)
All the Justices concurring.